Case 2:20-cv-02675-PBT Document 13-9 Filed 02/05/21 Page 1 of 39




                       EXHIBIT I
           Commonwealth v. Claitt
                     N.T. 9/17/81
Case 2:20-cv-02675-PBT Document 13-9 Filed 02/05/21 Page 2 of 39




  ,I



                                  CRIMINAL TRIAL DIVISION �

                                                                           - (/)
       COMMON\ffiALT:T                                                        � PR       fr� TE:1 M�   1 "'171
                                                                      .
                                                                      .
                                                                              MAY TERM, 19f:O
                                                                      { j lJ2 1 r-THE?T,    RSP
                                                                              1�2�-UNAU'T'H USE AUTO
                                                                      :       AUGUST '11J�JU1 .•           l 1c 'J
                                                               (�             N0.2T}3-ATT ARSON PFRB
                                                                                                ATT ARSON PROP
                                                                                        2J94-ATT CRIM MISCH
                                                                                        2'.J9'i-PIC GEN
                                                                                                PIC IEAPON
                                                                                                       1


                                                                                                PROHID O ""' WEAPON
                                                                                        2J9u-RISK CAT
       EMANUEL M. CLIA'l"l'                                                             �:>97-CONSPIRACY


                                        ;loom            t,l�,            City          Hall
                            Philadelphia, Pe:nn 3yl va.n ia



                                        Se ptt;>mbe 1� 17,                              1981



           AE ii'ORE:

                         licl\J n-:;, � .. • r
                             .1' _ .... 1 ,_.l.J,C   f    1
                                                         ·-,   OI"
                                                                 .,
                                                                                 '/
                                                                      K,I\'1 01· '-',
Case 2:20-cv-02675-PBT Document 13-9 Filed 02/05/21 Page 3 of 39
Case 2:20-cv-02675-PBT Document 13-9 Filed 02/05/21 Page 4 of 39
Case 2:20-cv-02675-PBT Document 13-9 Filed 02/05/21 Page 5 of 39
Case 2:20-cv-02675-PBT Document 13-9 Filed 02/05/21 Page 6 of 39
Case 2:20-cv-02675-PBT Document 13-9 Filed 02/05/21 Page 7 of 39
Case 2:20-cv-02675-PBT Document 13-9 Filed 02/05/21 Page 8 of 39
Case 2:20-cv-02675-PBT Document 13-9 Filed 02/05/21 Page 9 of 39
Case 2:20-cv-02675-PBT Document 13-9 Filed 02/05/21 Page 10 of 39
Case 2:20-cv-02675-PBT Document 13-9 Filed 02/05/21 Page 11 of 39
Case 2:20-cv-02675-PBT Document 13-9 Filed 02/05/21 Page 12 of 39
Case 2:20-cv-02675-PBT Document 13-9 Filed 02/05/21 Page 13 of 39
Case 2:20-cv-02675-PBT Document 13-9 Filed 02/05/21 Page 14 of 39
Case 2:20-cv-02675-PBT Document 13-9 Filed 02/05/21 Page 15 of 39
Case 2:20-cv-02675-PBT Document 13-9 Filed 02/05/21 Page 16 of 39
Case 2:20-cv-02675-PBT Document 13-9 Filed 02/05/21 Page 17 of 39
Case 2:20-cv-02675-PBT Document 13-9 Filed 02/05/21 Page 18 of 39
Case 2:20-cv-02675-PBT Document 13-9 Filed 02/05/21 Page 19 of 39
Case 2:20-cv-02675-PBT Document 13-9 Filed 02/05/21 Page 20 of 39
Case 2:20-cv-02675-PBT Document 13-9 Filed 02/05/21 Page 21 of 39
Case 2:20-cv-02675-PBT Document 13-9 Filed 02/05/21 Page 22 of 39
Case 2:20-cv-02675-PBT Document 13-9 Filed 02/05/21 Page 23 of 39
Case 2:20-cv-02675-PBT Document 13-9 Filed 02/05/21 Page 24 of 39
Case 2:20-cv-02675-PBT Document 13-9 Filed 02/05/21 Page 25 of 39
Case 2:20-cv-02675-PBT Document 13-9 Filed 02/05/21 Page 26 of 39
Case 2:20-cv-02675-PBT Document 13-9 Filed 02/05/21 Page 27 of 39
Case 2:20-cv-02675-PBT Document 13-9 Filed 02/05/21 Page 28 of 39
Case 2:20-cv-02675-PBT Document 13-9 Filed 02/05/21 Page 29 of 39
Case 2:20-cv-02675-PBT Document 13-9 Filed 02/05/21 Page 30 of 39
Case 2:20-cv-02675-PBT Document 13-9 Filed 02/05/21 Page 31 of 39
Case 2:20-cv-02675-PBT Document 13-9 Filed 02/05/21 Page 32 of 39
Case 2:20-cv-02675-PBT Document 13-9 Filed 02/05/21 Page 33 of 39
Case 2:20-cv-02675-PBT Document 13-9 Filed 02/05/21 Page 34 of 39
Case 2:20-cv-02675-PBT Document 13-9 Filed 02/05/21 Page 35 of 39
Case 2:20-cv-02675-PBT Document 13-9 Filed 02/05/21 Page 36 of 39
Case 2:20-cv-02675-PBT Document 13-9 Filed 02/05/21 Page 37 of 39
Case 2:20-cv-02675-PBT Document 13-9 Filed 02/05/21 Page 38 of 39
Case 2:20-cv-02675-PBT Document 13-9 Filed 02/05/21 Page 39 of 39
